DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.	This office action for US Patent application 17/037,127 is responsive to communications filed on 05/11/2022, in response to the Non-Final Rejection of 02/17/2022. Claims 1-13 have been cancelled. Claims 14, 16, 24, and 26 have been amended. Currently, claims 14-33 are pending and are presented for examination. 

Response to Arguments
3.	In response to communication filed on 05/11/2022, the claim objections with respect to claims 14, 16, 24, and 26 have been withdrawn in view of the amendment and remarks. 
4.	Applicant's remarks see pages 8-9, with respect to amendment and argument have been fully considered, but they are moot in view of new ground (s) of rejection, incorporating previous cited reference (s).
Claim Rejections - 35 USC § 112
5.            The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
6.            Claims 14 and 24 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  
Claims 14 and 24 recite the limitation “a quality of the sensor data” in the claims. This limitation is not disclosed in the specification and/or in the figures and therefore, this claim is likewise rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for failing to comply with the written description requirement.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claim 14-33 are rejected under 35 U.S.C. 103 as being unpatentable over Ravichandran et al. (US 2018/0281796A1) (hereinafter Ravichandran) in view of Wang et al., (US 2017/0045895A1) (hereinafter Wang).
	Regarding claim 14, Ravichandran discloses a method for operating a motor vehicle (e.g. see abstract; Figs. 1-2), comprising: 
	capturing sensor data that includes image data (e.g. see paragraphs 0012, 0031, 0034: sensor data; Fig. 4, paragraphs 0129, 0132), via a stereo camera system, and light detection and ranging (LIDAR) data, via a LIDAR sensor (e.g. see Fig. 1, paragraphs 0081, 0167: LIDAR sensor 26 for capturing image data); 
	receiving a request signal (e.g. see paragraphs 0003-0005: request signal; Fig. 5: stop request 510) that indicates a quality for a determination of an orientation of a road user (e.g. see paragraphs 0013-0015: the request based on evaluating quality of one or more target locations; Fig. 4, paragraphs 0117, 0130-0136: quality determination process; abstract, paragraphs 0003, 0006, 0013: target location/orientation of the vehicle); and 
	determining the orientation of the road user (e.g. see abstract, paragraphs 0003, 0007, 0013: target location/orientation; also see paragraphs 0080-0082) based on a) the image data when the request signal indicates the quality is below a predetermined quality for the determination of the orientation of the road user (e.g. see paragraphs 0007, 0046: computing minimum quality threshold; Fig. 4, paragraphs 0136, 0160, 0182: below a specified minimum quality threshold 404; also see Fig. 5), or b) LIDAR data and the image data when the request signal indicates the quality is at or above the predetermined quality (e.g. see Fig. 5, paragraphs 0137-0141: determining the Minimum Quality threshold).
	Ravichandran does not explicitly disclose a quality of the sensor data. 
	However, Wang discloses a quality of the sensor data (e.g. see paragraphs 0067, 0075, 0113: a quality of the sensor data; Fig. 7, paragraphs 0125, 0146, 0147; also see Fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Ravichandran to add the teachings of Wang as above, in order to provide improved accuracy of the assessed state information while conserving computing resources (see paragraph 0004: Wang).
	Regarding claim 15, Ravichandran and Wang disclose all the limitations of claim 14, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Ravichandran discloses further comprising inputting the image data into a machine learning program that outputs the orientation of the road user (e.g. see Fig. 2, paragraph 0108, 0141: machine learning algorithm and process).
	Regarding claim 16, Ravichandran and Wang disclose all the limitations of claim 15, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Ravichandran discloses further comprising training the machine learning program with training data based on Computer-Assisted Design (CAD) data sets (e.g. see Fig. 2, paragraph 0108, 0141: machine learning algorithm and process).
	Regarding claim 17, Ravichandran and Wang disclose all the limitations of claim 14, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Ravichandran discloses further comprising; 
	inputting the LIDAR data to an iterative closest point algorithm that outputs an orientation of the road user based on LIDAR data (e.g. see Fig. 1, paragraphs 0081, 0167: LIDAR sensor 26 for capturing image data; Fig. 2, paragraph 0108, 0141: machine learning algorithm and process); 
	inputting the image data into a machine learning program that outputs an orientation of the road user based on image data (e.g. see Fig. 1, paragraphs 0081, 0167: LIDAR sensor 26 for capturing image data; Fig. 2, paragraph 0108, 0141: machine learning algorithm and process); and 
	combining the outputs of the iterative closest point algorithm and the machine learning program to determine the orientation of the road user (e.g. see Fig. 1, paragraphs 0081, 0167: LIDAR sensor 26 for capturing image data; Fig. 2, paragraph 0108, 0141: machine learning algorithm and process).
	Regarding claim 18, Ravichandran and Wang disclose all the limitations of claim 14, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Ravichandran discloses further comprising upon determining a relevant portion of the LIDAR data based on the image data, determining orientation of the road user based on the relevant portion of the LIDAR data (e.g. see Fig. 1, paragraphs 0081, 0167: LIDAR sensor 26 for capturing image data; abstract, paragraphs 0003, 0006, 0013: target location/orientation of the vehicle; also see paragraphs 0080-0082).
	Regarding claim 19, Ravichandran and Wang disclose all the limitations of claim 14, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Ravichandran discloses further comprising determining the orientation of the road user additionally based on receiving, from another road user, the orientation of the road user (e.g. see Fig. 1, paragraphs 0081, 0167: LIDAR sensor 26 for capturing image data; abstract, paragraphs 0003, 0006, 0013: target location/orientation of the vehicle; also see paragraphs 0080-0082).
	Regarding claim 20, Ravichandran and Wang disclose all the limitations of claim 14, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Ravichandran discloses further comprising actuating a vehicle actuator based on the orientation of the road user (e.g. see paragraphs 0080-0082; also see paragraphs 0003, 0006, 0013: target location/orientation of the vehicle).
	Regarding claim 21, Ravichandran and Wang disclose all the limitations of claim 14, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Ravichandran discloses further comprising determining the quality based on an operation of a motor vehicle (e.g. see Fig. 4, paragraphs 0117, 0130-0136: quality determination process; (e.g. see Fig. 5, paragraphs 0137-0141: determining the Minimum Quality threshold)).
	Regarding claim 22, Ravichandran and Wang disclose all the limitations of claim 14, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Ravichandran discloses wherein the quality is a measure of a quantity of data (e.g. see paragraphs 0007, 0046: computing minimum quality threshold; Fig. 4, paragraphs 0136, 0160, 0182: below a specified minimum quality threshold 404; also see Fig. 5; Fig. 5, paragraphs 0137-0141: determining the Minimum Quality threshold).
	Regarding claim 23, Ravichandran and Wang disclose all the limitations of claim 14, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Ravichandran discloses wherein the road user is a motor vehicle (e.g. see abstract, paragraphs 0003, 0006, 0013: target location/orientation of the vehicle).
	Regarding claim 24, this claim is a system claim of a method version as applied to claim 1 above, wherein the system performs the same limitations cited in claim 1, the rejections of which are incorporated herein. Furthermore, Ravichandran discloses a LIDAR sensor, a computer, processor, and memory (see Figs. 1-2).
	Regarding claim 25, it contains the limitations of claims 15 and 24, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 26, it contains the limitations of claims 16 and 25, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 27, it contains the limitations of claims 17 and 24, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 28, it contains the limitations of claims 18 and 24, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 29, it contains the limitations of claims 19 and 28, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 30, it contains the limitations of claims 20 and 24, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 31, it contains the limitations of claims 21 and 24, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 32, it contains the limitations of claims 22 and 24, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 33, it contains the limitations of claims 23 and 24, and is analyzed as previously discussed with respect to those claims.

Conclusion
9.	Applicant’s amendment necessitated the new ground (s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486